            Case 1:20-cv-03088-TJK Document 12 Filed 03/16/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH,

               Plaintiff,

       v.                                                   Civ. A. No. 20-3088 (TJK)

NATIONAL SECURITY AGENCY,

               Defendant.


                                   JOINT STATUS REPORT

       The parties, by counsel and pursuant to the Court’s minute order entered January 19,

2021, respectfully submit this joint status report:

       1.      This action involves Plaintiff’s two September 1, 2020 FOIA requests seeking

from Defendant records of requests from government officials to “unmask the identity of former

National Security Advisor, Lt. General Michael T. Flynn.” ECF No. 1 ¶¶ 5-7.

       2.      Prior to the first status report, see ECF No. 11, counsel for the parties discussed

the scope and time frame of the requests.

       3.      Based on these understandings, Defendant has completed searches and is in the

process of reviewing the records for responsiveness. Defendant intends to complete that initial

review by April 23, 2021, and then propose a schedule for processing. The parties concur that

further discussions would be helpful to resolve, narrow, or clarify areas of disagreement, and

propose to continue updating the Court by filing status reports to bring any specific disputes to

the Court’s attention. Accordingly, the parties propose to file a status report on May 3, 2021,

updating the Court on the status of processing and proposing a schedule for next steps.
          Case 1:20-cv-03088-TJK Document 12 Filed 03/16/21 Page 2 of 2




Dated: March 16, 2021                    Respectfully submitted,


 /s/ Meredith Di Liberto                 BRIAN M. BOYNTON
 MEREDITH DI LIBERTO                     Acting Assistant Attorney General
 D.C. Bar No. 487733
 Judicial Watch, Inc.                    ELIZABETH J. SHAPIRO
 425 Third Street SW, Suite 800          Deputy Director, Federal Programs Branch
 Washington, DC 20024
 Tel: (202) 646-5172                     /s/ Amy E. Powell
 Email: mdiliberto@judicialwatch.org     AMY E. POWELL
                                         Senior Trial Counsel
 Counsel for Plaintiff                   Federal Programs Branch
                                         Civil Division, Department of Justice
                                         c/o U.S. Attorney’s Office
                                         150 Fayetteville St., Suite 2100
                                         Raleigh, NC 27601
                                         Phone: 919-856-4013
                                         Email: amy.powell@usdoj.gov

                                         Counsel for Defendant




                                       -2-
